1
2
3                                        JS-6
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    ANDRE TERIAL LOVE,                      Case No. CV 20-1025-MWF (KK)
11                              Petitioner,
12                        v.                  JUDGMENT
13    LOS ANGELES COUNTY SHERIFF’S
      DEPARTMENT,
14
                                Respondent.
15
16
17         Pursuant to the Memorandum and Order Summarily Dismissing Action
18   Without Prejudice,
19         IT IS HEREBY ADJUDGED that the Application for Stay and Abeyance is
20   DENIED and this action is DISMISSED without prejudice.
21
22   Dated: February 6, 2020
                                         MICHAEL W. FITZGERALD
23                                       United States District Judge
24
25
26
27
28
